         Case 1:20-cr-10136-RGS Document 260 Filed 02/05/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                             *
UNITED STATES OF AMERICA                     *
                                             *
       v.                                    *       Criminal No: 1:20-CR-10136-RGS-15
                                             *
RUSSELL HANKERSON                            *
          Defendant.                         *


                   MOTION TO AMEND CONDITIONS OF RELEASE


       NOW COMES the Defendant, Russell Hankerson, by and through his attorney, Paul

Garrity, and moves this Court to amend his conditions of release to authorize him to attend a Super

Bowl gathering from 6:00 p.m. to 11:00 p.m. on February 7, 2021.

       In support of this motion, the Defendant states as follows:

   1. The Defendant currently has a curfew from 9:00 p.m. to 7:00 a.m.

   2. The Defendant has informed the undersigned counsel that he has been invited to attend a

       Super Boal gathering on February 7, 2021 at the home of Debra Swain at 42 Waverly

       Street, Roxbury, MA. The gathering is scheduled to start at 6:00 p.m. and end at 11:00 p.m.

   3. Probation Officer Erin Hennemann has been contacted regarding this motion and takes no

       position. PO Hennemann also stated that the Defendant is in compliance with his

       conditions of release.

   4. Assistant US Attorney Tim Moran was contacted on February 4, 2021 regarding this

       motion and informed the undersigned counsel that he did not object to this motion so long

       as the Defendant’s probation officer did not object and that the Defendant complies with

       COVID-19 guidelines. In light of Probation Officer Hennemann taking no position on this
         Case 1:20-cr-10136-RGS Document 260 Filed 02/05/21 Page 2 of 2




       motion, the undersigned counsel attempted to contact AUSA Moran to determine whether

       his position would not be different in light of Probation Officer Hennemann’s current non-

       position. As of the time of the filing of this motion, the undersigned counsel has not heard

       back from AUSA Moran.

   WHEREFORE the Defendant respectfully requests that this Honorable Court grant the within

motion and amend his conditions of release for the Super Bowl on February 7, 2021 by extending

his curfew from 9:00 p.m. to 11:00 p.m.



                                               Respectfully submitted
                                               Russell Hankerson,
                                               By his Attorney,

Date: February 5, 2021                         /s/ Paul J. Garrity
                                               Paul J. Garrity
                                               Bar No. 555976
                                               14 Londonderry Road
                                               Londonderry, NH 03053
                                               603-434-4106



                                     CERTIFICATE OF SERVICE

       I, Paul J. Garrity, herein certify that on this 5th day of February, 2021, a copy of the
within Motion was e-filed for all parties involved and mailed, postage pre-paid, to Russell
Hankerson.

Date: February 5, 2021                         /s/ Paul J. Garrity
                                               Paul J. Garrity
